Case 19-13793-ABA           Doc 9      Filed 04/24/19 Entered 04/24/19 18:25:49                 Desc Main
                                       Document      Page 1 of 2


KML Law Group, P.C.
A Professional Corporation incorporated in Pennsylvania
216 Haddon Avenue, Suite 406
Westmont, NJ 08108
(215) 627-1322
Attorneys for Nationstar Mortgage LLC d/b/a Mr. Cooper

                                                                    IN THE UNITED STATES
IN THE MATTER OF:                                                BANKRUPTCY COURT FOR THE
                                                                   DISTRICT OF NEW JERSEY
Marcus Tse
                                                                            CHAPTER 7
       DEBTOR(S),                                                      CASE NO. 19-13793 ABA

                                                                NOTICE OF MOTION FOR RELIEF
                                                                        FROM STAY


TO:

Marcus Tse
20 Hyacinth Lane
Sicklerville, NJ 08081

Jill T. Bryan
Bryan, Jill T.
Law Office of Jill T. Bryan
Washington Professional Campus,
900 Route 168, Suite A4
Turnersville, NJ 08012

STANGER, DOUGLAS S.
Flaster/Greenberg
646 Ocean Heights Avenue
Linwood, NJ 08221

US TRUSTEE
Office of the US Trustee
One Newark Center, Suite 2l00
Newark, NJ 07102

        PLEASE TAKE NOTICE THAT the undersigned attorney for Nationstar Mortgage LLC d/b/a

Mr. Cooper, will apply to the UNITED STATES BANKRUPTCY COURT, located at Mitchell H. Cohen

U.S. Courthouse, 400 Cooper Street, 4th Floor, Camden, N.J. 08101, Courtroom 4B, for an Order to

Grant Relief from the Automatic Stay to authorize the moving parties to prosecute a foreclosure action for the

reason that the debtors have failed to maintain their monthly mortgage payments to the Secured Creditor as

more particularly set forth in the certification submitted herewith. Costs and counsel fees will also be
Case 19-13793-ABA           Doc 9      Filed 04/24/19 Entered 04/24/19 18:25:49             Desc Main
                                       Document      Page 2 of 2



requested. The property involved is known as 20 Hyacinth Lane, Sicklerville NJ 08081. The hearing on

this matter is scheduled for May 21, 2019 at 10:00 a.m.



                                                  /s/ Denise Carlon, Esq.
                                                  Denise Carlon, Esquire
                                                  Brian C. Nicholas, Esquire
                                                  KML Law Group, P.C.
                                                  216 Haddon Avenue, Suite 406
                                                  Westmont, NJ 08108
                                                  (215) 627-1322
                                                  Denise Carlon
                                                  Attorney for Nationstar Mortgage LLC d/b/a Mr. Cooper
Dated: April 24, 2019
